Citation Nr: 0708110	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-02 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
syndrome (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern







INTRODUCTION

The veteran had active service from May 1971 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that he was drugged and sexually 
assaulted during his service in Guam between 1972 and 1973.  

VA regulation 38 C.F.R. § 3.304(f) sets forth the criteria 
necessary to establish service connection for PTSD.  For 
service connection to be awarded for PTSD, the record must 
show: (1) a current medical diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a); (2) combat status or credible 
supporting evidence that the claimed in- service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between diagnosed PTSD and the claimed in- service stressor.

In regard to the first criterion required to establish 
service connection, the medical evidence of record reflects 
that the veteran has been diagnosed with PTSD.  Additionally, 
the medical evidence appears to attribute the veteran's 
currently diagnosed PTSD and personality disorder to his 
claimed stressor of sexual assault during military service, 
as well as during childhood.  Thus, the third criterion for 
service connection of PTSD seems to also be satisfied.

In regard to the second criterion required to establish 
service connection for PTSD, because the veteran's claimed 
stressor is related to a personal assault rather than combat, 
the record must contain corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed sexual assault.

38 C.F.R. § 3.304(f)(3) states that for a PTSD claim based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant of this regulation, and allowing 
him or her the opportunity to furnish this type of evidence.  

In this respect, the Board acknowledges that the RO has asked 
the veteran on several occasions to provide specific 
information regarding the dates, times, places, and unit 
assignments that are pertinent to verify his alleged in-
service stressors.  While the veteran has not been fully 
compliant, he did submit a March 2004 statement containing 
specific dates and potentially verifiable details.  Given the 
foregoing, the Board finds that the RO should specifically 
advise the veteran to submit the supporting statements from 
the listed persons.  The veteran should also be advised that 
the duty to assist is not always a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Finally, the veteran has been diagnosed with PTSD and the 
medical evidence appears to attribute the veteran's PTSD and 
personality disorder to sexual assault during military 
service and childhood.  Additionally, service medical records 
show a complaint of, and treatment for, depression due to 
military life.  A VA psychiatric examination is necessary to 
conclusively determine whether the veteran's PTSD may be 
attributed to a verified stressor during service.

Accordingly, the case is REMANDED for the following action:

1.  By written correspondence ask the 
veteran to submit supporting lay 
statements to substantiate his claim.  The 
veteran is advised that if he wishes help, 
he cannot passively wait for it in those 
circumstances where he may or should have 
information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).

2.  Upon receipt of the foregoing 
information, if sufficient information is 
received and it is deemed necessary, 
review the file and prepare a summary of 
the alleged stressors related to the 
veteran's service.  This summary and a 
copy of all of the veteran's service 
documents associated with the claims file 
should be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
7798 Cissna Road, Springfield, Virginia 
22150.  Ask the JSRRC to verify the 
veteran's alleged in-service stressor and 
related notations from 1972 to 1973 during 
his service in Guam.  All documentation 
received in response from the JSRRC should 
be included in the claims folder.

3.  Following completion of the foregoing 
development, schedule the veteran for a 
psychiatric VA examination.  After 
reviewing the veteran's claims folder and 
noting such, in accordance with DSM-IV, 
the examiner should ascertain whether the 
veteran currently has PTSD attributable to 
service.  The examiner should identify the 
verified stressor(s) that form(s) the 
basis for that diagnosis.  If PTSD is not 
diagnosed, the examiner should so state.  
Any explanation for any conclusions 
reached should be provided.  

4.  Following completion of the above, the 
RO should readjudicate the veteran's 
claim.  If the claim remains denied, he 
and his representative should be furnished 
a supplemental statement of the case and 
be provided an opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




